Case 1:17-cv-06404-BMC-SMG Document 212 Filed 12/04/18 Page 1 of 1 PageID #: 4495




   John G. Balestriere
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   T: +1-212-374-5401
   F: +1-212-208-2613
   john.balestriere@balestrierefariello.com
   www.balestrierefariello.com
                                                               December 4, 2018
   VIA ECF
   Honorable Brian M. Cogan
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

            Re:      Lawson et al. v. Rubin et al., No. 1:17-cv-06404-BMC
                     Proof of Service

   Dear Judge Cogan:

          We represent Plaintiffs in the above-referenced action. Pursuant to the Court’s
   December 4 Order, on December 4, Plaintiffs’ counsel emailed Plaintiff Caldwell the Order and
   supplemental documents. Attached hereto as Exhibit A is the email from Jin Lee to Caldwell on
   December 4, 2018.


                                                               Respectfully submitted,




                                                               John G. Balestriere



   Encls: Exhibit A – Email from Jin Lee to Stephanie Caldwell

   cc:      Counsel of record (via ECF)
